DETAILED ACTION
1.	This final Office action considers claims 1-13 and is in response to the applicant’s 05/18/2021 amendment and response. Applicant amended claims 1, 5, 6, 8, 10, 12, and 13. New claims 14-33 were cancelled previously. Therefore, claims 1-13 are currently pending.
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which patent 9,898,484 (the, “’484 patent”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to Patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Rejections - 35 U.S.C. § 251 - Reissue Oath or Declaration
streaming, by the data processing appliance and contemporaneously with the preparing, the data for at least one of the mainframe computing resource or the distributed computing resource" in claim 1 is indefinite under 35 U.S.C. 112(b).”  The examiner, based on the review of the specification determined that this element is not indefinite under 112 second paragraph, and therefore, the declaration was found to be defective, because the error was not consistent with the specification. (Office action at, p. 7) Applicant in his response asserts that, the reissue oath/declaration filed on 08/24/2020 properly identifies an error according to the position of the Office at the time the reissue declaration was filed. Applicant further points to the MPEP § 1414.03 and argues that the reissue declaration was proper when filed and that, no supplemental reissue declaration is required. (Id., Remarks at, pp. 8-9) 

The examiner respectfully disagrees. The MPEP at 1414.03 states;
“For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required. However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.” (Id.) 

An example of the situation is when in an application, the initial oath/declaration, at the time of filling of the application identifies a correct error statement, however during prosecution additional defects or errors are corrected - or - if all previously identified error are no longer being relied upon, due to the applicant’s amendment to the claims, supplemental declaration is e.g., in the remarks). 
In the instant situation however, Applicant filed an initial declaration on 04/15/2019. The Office issued a communication (Notice of Missing Part, dated 05/06/2019) indicating that a properly executed inventor’s oath/declaration has not been received. Following that communication, Applicant on 06/11/2019, filed an oath/declaration that was considered defective by the Office. (See the Office action dated 05/22/2020 indicate that the oath/declaration is defective, pp. 3-4). Because the initial declaration was defective, MPEP 1414.03 does not apply here, as the situation is not the same as the one described by the MPEP. Applicant argues that the oath/declaration filed on 08/24/2020 properly identify an error according to the position of the Office at the time the reissue declaration was filed. Applicant then points to the portion of the MPEP at 1414.03 related to statement that, “where all error previously identified in the reissue oath/declaration are no longer being relied upon,” and argues that, 
“Accordingly, as the errors indicated by the reissue declaration, though proper errors as of the time of filing according to the position of the Office, are no longer being relied upon, Applicants are required to identify a relied-upon error on the record instead of filing a supplemental reissue declaration. Therefore, Applicants submit that claim 1 included an error by reason of the patentees claiming less than what they had a right to claim in the patent. To correct this error, Applicants have deleted the elements of “receiving, by a data processing appliance, a workflow from at least one of a mainframe computing resource or a distributed computing resource; receiving, by the data processing appliance, data from at least one of the mainframe computing resource or the distributed computing resource; preparing, by the data processing appliance and in real-time as the data is received, the data for at least one of the mainframe computing resource or the distributed computing resource; [and] streaming, by the data processing appliance and contemporaneously with the preparing, the data for at least one of the mainframe computing resource or the distributed computing resource,” in this Response.”

(Remarks at, pp. 9-10)   
above). Therefore, the argument that MPEP § 1414.03 states that, “where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment),” does not apply in here, because the oath/declaration filed initially with the application (i.e., the 06/11/2019 oath/declaration) was defective. 
Applicant is required to file a supplemental declaration, with a statement identifying at least one error, by reference to the specific claim(s) and the specific claim language wherein lies the error. (See MPEP 1414 (II.) (C.)) All reissue oath/declaration must contain, “[A] statement that the applicant believes the original patent to be wholly or partly inoperative or invalid.” (MPEP 1414). Applicant needs to identify each of the reasons why the patent is wholly or partly inoperative or invalid. (Id.)
Applicant has amended and broadened the scope of the claims. (See for example the limitation related to streaming is deleted in claims 1 and 8). For any broadening reissue application filed on or after September 16, 2012, the inventor’s oath or declaration must identify a specific claim that the application seeks to broaden. (See 37 CFR 1.175(b) and 1412 (V.) (A.)) If a supplemental oath/declaration in a broadening reissue application is subsequently needed in the application in order to fulfill the requirements of pre-AIA  37 CFR 1.175, the supplemental reissue oath/declaration must be signed by all of the inventors. In re Hayes, 53 USPQ2d 1222, 

Claim Rejection – 35 USC 112 First Paragraph
4.	The rejection of claims under  35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with written description requirement is hereby withdrawn, in view of Applicant amending independent claims 1 and 8.



Claim Rejections – 35 USC 112 Second Paragraph 
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 as amended recites, “the second data in the second format is stored in a first portion of the data library that is segregated from a second portion of the data library that had been processed in the first format by the mainframe computing resource.”  [Emphasis added] 

	“the second data in the second format is stored in a first portion of the data library that is segregated from a second portion of the data library that stores received second data that had been processed in the first format by the mainframe computing resource.”  The reason is that, the specification with respect to the segregated second portion of the data library states that, “[T]he processed data may be stored in a first portion of the data library designated for the data processing appliance. The first portion may be segregated from a second portion of the data library that receives data from the mainframe computing resource.” (Id., at 2:32-37)
   	The system claim 8 recites similar limitation and is rejected for the same rational. Dependent claims 2-7 and 9-13 are rejected because of their dependency on their rejected base claims 1 and 8, respectively. 

Claim Rejections under 35 USC 251 - Defective Reissue Oath or Declaration
7.	The reissue oath/declaration filed with this application is defective (37 CFR 1.175 and MPEP § 1414) because of the following. 
	 As set forth in the previous non-final Office action, the examiner issued a non final Office action on 05/22/2020, rejected claims 1 and 8 under 35 USC 112 second paragraph because in the steps of “receiving... a workflow” and “receiving ... data” alternative language (or) were used between “mainframe computing resource” (“MFCR”) and distributed computing resource” (“DCR”). 


Applicant on 08/24/2020, amended claims 1 and 8, replaced “or” with “and”. The Applicant further provided a new declaration and stated the following in the declaration: 
“[T]he element of "streaming, by the data processing appliance and contemporaneously with the preparing, the data for at least one of the mainframe computing resource or the distributed computing resource" in claim 1 is indefinite under 35 U.S.C. 112(b)” (Id.)

Later in the non-final Office action dated 02/18/2021, the examiner determined that because the specification treats (A and B), or (A or B) to be the same (Id., at 16:67 – 17:8), claims 1 and 8 were not found indefinite under 112 second paragraph, and for that reason, the oath/declaration was found defective because the stated error was not consistent with the specification. Applicant in his latest remarks in response to the examiner’s finding argues that the reissue declaration was proper when filed and that, no supplemental reissue declaration is required. (Id.) For the reasons set forth supra in response to the Applicant’s arguments, incorporated herein by reference, the new oath/declaration is defective. 
Additionally, Applicant has amended and broadened the scope of the claims. (See for example the limitation related to streaming is deleted in claims 1 and 8). For any broadening reissue application filed on or after September 16, 2012, the inventor’s oath or declaration must identify a specific claim that the application seeks to broaden. (See 37 CFR 1.175(b) and 1412 (V.) (A.))
Claim Rejection – 35 USC 251
8.	Claims 1-13 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175. The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

Allowable Subject Matter
9.	Claims 1-13 would be allowable if applicant overcome the rejection of claims as being based upon a defective reissue Oath or Declaration under 35 U.S.C. 251, and the rejection of nd ¶).  Claims 1-13 would be allowable over the art of record for the reasons stated in the previous Office action. (See the non-final Office action dated 02/18/2021, pp. 7-9) 

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571)272-3770.  The Examiner can normally be reached on M-T - 7:30 AM to 4:30 PM and, F - 8:00 AM to Noon, *Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/MAJID A BANANKHAH/Reexamination Specialist 
Central Reexamination Unit
Art Unit 3992                                                                                                                                                                                                        

Conferee: 
/Ovidio Escalante/

/H.B.P/